DETAILED ACTION
Status of Claims
Claims 1 – 20 are pending.
Claim 1, 10, and 18 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.


EXAMINER'S AMENDMENT
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Coile et al. (US Patent Application Publication No. 2012/0210169) is cited to teach a storage area network (SAN) is provided with redundancy and recovery mechanism. During a power failure, a data backup module in the primary storage switch or the storage array is powered by a temporary power source. However, Coile does not teach that another device slot is powered by the temporary power source during power failure.
Andrews et al. (US Patent Application Publication No. 2015/0032928) is cited to teach a method for optimizing redundant high availability serial attached SCSI storage (SAS) topology by providing multiple paths to a same SAS target through a single SAS port on a base unit in a computing environment. In particularly, Andrews teaches expanding slots in a RAID adapter to accommodate battery backup units in PCIe slots. However, Andrews does not teach that the backup battery units provide power to devices in another slot during power failure.
Yu et al. (US Patent Application Publication No. 2009/0240873) is cited to teach soldering a battery backup in or attached to a PCIe Card to supply power to PCIe card and slots in case of a power failure.
The references cited above do not teach all of the claim limitations recited, neither individually nor in combination, in particularly “ …a backup power module receivable in the second device slot, the backup power module configured to provide electrical power to the first device slot; and a main power source electrically coupled to the first device slot and the second device slot, the main power source configured to supply power to the first device slot and charge the backup power module received in the second device slot…”.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485.  The examiner can normally be reached on 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/TERRELL S JOHNSON/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        03/13/2021